Citation Nr: 0639955	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  01-04 953	)	DATE
	)
	)


Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from April 1974 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
RO that denied an application to reopen a previously denied 
claim of service connection for hearing loss.  The veteran 
testified at a hearing at the RO in December 2000, and he was 
scheduled for a hearing before a member of the Board in May 
2004, but he failed to report for the Board hearing.

By an August 2004 decision, the Board granted the veteran's 
application to reopen his claim and remanded the issue for 
further development.  (The Board also remanded a claim of 
service connection for tinnitus for issuance of a statement 
of the case.  The tinnitus claim was subsequently granted in 
July 2006.)


FINDING OF FACT

The veteran's hearing loss is not attributable to his period 
of military service; sensorineural hearing loss was not 
demonstrated until many years after military service.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated by active 
military service; sensorineural hearing loss may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection should be 
established for hearing loss.  He maintains that his current 
difficulties with hearing loss can be attributed to acoustic 
trauma in service.  

As a preliminary matter the Board notes that, on November 9, 
2000, the President signed into the law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1) (2006).

In the present case, VA has satisfied its duty to notify by 
means of a September 2004 letter to the veteran.  The letter 
informed the veteran of the evidence required to substantiate 
his claim, and of his and VA's respective duties for 
obtaining evidence.  The letter also requested that he send 
any medical reports he had, as well as any other evidence in 
his possession that pertained to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In the 
present case, the September 2004 letter was not sent until 
after adjudication of the issue by the RO.  Nevertheless, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also notes that pre-adjudicatory notice was not 
provided as to the criteria for awarding an effective date or 
a rating for hearing loss.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  However, because the Board's decision does 
not raise either issue, and because the Board does not have 
jurisdiction to address either, a remand is not necessary.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded a VA 
audiology examination in connection with the current appeal, 
and a medical opinion has been obtained as to the likelihood 
that his hearing loss can be attributed to his active 
military service.  His service medical records have been 
obtained, as have records of his VA treatment, and he has not 
identified, and/or provided releases for, any other relevant 
evidence that exists and can be procured.  No further 
development action is necessary.

Turning to the merits of the claim, it should be pointed out 
that service connection is generally warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Regulation 
provides that if a disease is shown to be chronic in service, 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).

If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active duty, the condition may be 
presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 C.F.R. §§ 3.307, 3.309 (2006).  Moreover, if a hearing 
disability was not manifested during service, or to a degree 
of 10 percent or more during the one-year period following 
separation from active duty, service connection may 
nevertheless be established for the disability if evidence 
otherwise shows that the disability is causally related to 
injury or disease in service.  See, e.g., Henlsey v. Brown, 5 
Vet. App. 155 (1993).

For VA purposes, impaired hearing is considered to be a 
"disability" only if an auditory threshold at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or if 
the auditory thresholds for at least three of those 
frequencies is 26 decibels or greater; or if speech 
recognition scores using the Maryland CNC test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

In the veteran's case, audiometric testing as early as 
February 1988 showed that the veteran had hearing impairment 
as defined by § 3.385 in the left ear, and in both ears 
beginning with a December 1993 audiometric test report.  The 
question in this case is whether currently shown hearing loss 
can be attributed to the veteran's period of military 
service.  A VA examination was conducted in August 2003 with 
a view toward determining the etiology of current hearing 
loss, and the examiner opined that the likely etiology was 
military noise exposure.  However, the examiner did not 
review the claims file in arriving at that opinion.  The RO 
asked the examiner to review the record and provide another 
opinion, which she did in January 2004.  

The examiner's January 2004 report recites audiometric test 
results, including those obtained during the veteran's 
military service.  The examiner specifically opined that, 
because the veteran's military separation examination 
revealed normal hearing acuity bilaterally, the veteran's 
current hearing loss was not likely related to military noise 
exposure.  This opinion stands uncontradicted in the record 
(except for the August 2003 opinion that was obviously 
changed after the examiner had a chance to review the 
record).  Because the examiner relied on the available 
record, and because of her expertise as an audiologist, her 
January 2004 report is of greater evidentiary weight than the 
veteran's own report of continued symptoms since service.  
The Board therefore concludes that the preponderance of the 
evidence is against the claim.

As for whether sensorineural hearing loss may be presumed to 
have been incurred in or aggravated by service, there is no 
indication in the record that the veteran experienced any 
such loss until many years after service.  Therefore, the 
presumption of § 3.307 is not helpful to the veteran.


ORDER

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


